BY THE COURT.
The recognizors are only bound for the penalty in .the recognizance; in no event can they be held liable beyond that sum. The recognizance is one of indemnity; 1st, for the costs; 2d, for the expenses of lying-in, and the support of the child; 3d, to save the township harmless. The costs having been collected of the principal, cannot, of course, be again charged upon the securities. So, with whatever of the expenses and maintenance has been voluntarily paid or collected. The death of the child relieves the township from any prospective liability. If would seem, therefore, and such is our opinion, that the balance of the maintenance due at the death of the child, with interest from the time when it should have been paid, determines the amount to be recovered on 1 his recognizance. Judgment is rendered, therefore, for the penalty of the recognizance, with leave to take out execution for the sum due.
[Liability of father of bastard for support not releasable by mother; Perkins v. Mobley, 4 O. S. 668, 674.]